1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 Case No.: 16cr1836-LAB-1 and
                                   Plaintiff,   17cv2330-LAB
12
13    v.                                        ORDER DENYING PETITION
                                                UNDER 28 U.S.C. SECTION
14    SERGEY VLADIMIR AIZEN,
                                                2255
15                              Defendant.
16
17         Petitioner Sergey Vladimir Aizen pled guilty to importation of cocaine
18   pursuant to a plea agreement. He was sentenced to 46 months’ imprisonment
19   followed by three years’ supervised release. He filed an untimely notice of appeal,
20   which was dismissed. The order dismissing his appeal noted that he was not
21   foreclosed from filing a motion under 28 U.S.C. ' 2255 bringing ineffective
22   assistance of counsel claims, without explaining the factual basis for any of them.
23         On April 17, the Court issued an order pointing out the deficiencies in Aizen’s
24   petition, and giving him leave to amend it no later than May 17, 2018. If he did not
25   amend his petition, the order cautioned, the Court would rule on his unamended
26   petition. The order, citing United States v. Johnson, 988 F.2d 941, 945 (9th
27   Cir.1993), pointed out that merely conclusory claims do not warrant relief. The
28   order, citing Strickland v. Washington, 466 U.S. 668, 687–88, 692 (1984), pointed

                                                1
                                                              16cr1836-LAB-1 and 17cv2330-LAB
1    out that, to obtain relief, Aizen was required to show both that his counsel’s
2    performance fell below an objective standard of reasonableness, and that it
3    prejudiced him. Aizen knew that his counsel’s performance was presumed to be
4    competent, and that it was his burden to establish ineffective assistance of
5    counsel; his own ' 2255 petition (citing Strickland) says as much. (See Docket no.
6    35 at 2.) The Court granted Aizen more time to amend his petition (Docket no. 39),
7    but he has failed to do so.
8          As the April 17 order pointed out, the record shows that some of Aizen’s
9    claims are baseless. For example, he claimed his attorney failed to negotiate a
10   plea agreement for him. In fact, Aizen’s attorney did negotiate a plea agreement;
11   it is filed in the docket (Docket no. 17), and Aizen both signed it and initialed each
12   page, signifying that he had read it and understood it. (See id. at 12:20–13:1.) The
13   record also shows that Aizen understood the risks and benefits of pleading guilty
14   pursuant to the plea agreement. (See Docket nos. 15, 19.)
15         The remaining claims are purely conclusory, and are supported by no factual
16   allegations. “Merely conclusory statements in a § 2255 motion are not enough to
17   require a hearing.” Johnson, 988 F.2d at 945 (quoting United States v. Hearst, 638
18   F.2d 1190, 1194 (9th Cir. 1980)).
19         Because record shows that Aizen is entitled to no relief on some of his
20   claims, and because all of them are purely conclusory, no hearing on his ' 2255
21   petition is necessary. The petition is DENIED.
22         IT IS SO ORDERED.
23   Dated: March 20, 2019
24
25                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
26
27
28

                                               2
                                                               16cr1836-LAB-1 and 17cv2330-LAB
